DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed  January 17, 2019.  Claims 1-4, 6-19, 22, and 65-70, are pending in this case.  Claims 5, 20-21, and 23-64 were canceled via preliminary amendment.  Claims 68-70 are withdrawn, pursuant to a Requirement for Restriction issued September 21, 2021.  Accordingly, claims 1-4, 6-19, 22, and 65-67 are under examination in this case.
Election/Restrictions
Claims 68-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2021.
Priority
This application claims the benefit of provisional application 62/366,119, filed on July 25, 2016, titled "MULTI-CURRENCY CLEANRING AND SETTLEMENT ON A CONSORTIUM BASED BLOCKCHAIN".
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 17, 2019, March 30, 2020, May 7, 2021, and December 16, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-19, 22, and 65-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method and claim 19 is directed to a nontransitory computer-readable medium. Therefore, the claims fall within the four statutory categories of invention.
The claims recite a commercial interaction.
Specifically, the claims recite receiving a transaction request, transferring an asset from a first user to a second user, and recording the transfer.  The claims recite a commercial transaction, which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve verifying a transaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the distributed network with a plurality of nodes as well as the computer program product comprising one or more computer usable non-transitory media having computer readable program code embedded therein for controlling a digital property management system (claim 19), merely implement the abstract idea. The use of a distributed network with a plurality of nodes, as well as a computer program product comprising one or more computer usable non-transitory media having computer readable program code embedded therein for controlling a digital property management system, as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using servers and a distributed network with a plurality of nodes, as well as a computer program product comprising one or more computer usable non-transitory media having computer readable program code embedded therein for controlling a digital property management system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transferring assets. As discussed above, taking the claim elements separately, the distributed network with multiple nodes perform the steps or functions of receiving a transaction request, transferring an asset from a first user to a second user, and recording the transfer. These functions correspond to the actions required to perform the abstract idea. Viewed as 
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-4, 6-18, 22, and 65-67 further describe the abstract idea of transferring assets. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 6, 11, 12, 22, and 65-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Letourneau (US 2016/0092988).
Regarding claims 1 and 19–
Letourneau discloses a method performed by a plurality of nodes of a distributed transaction consensus network, wherein the plurality of nodes includes a first digital property issuer and a second digital property issuer which are communicatively connected to each other, the method comprising:
(a) receiving a transaction request (par15, having a trade order with a part of assets that are requested by the first user or means for requesting a transaction), by  the distributed transaction consensus network, (par 17 , having a digital decentralized network that has a first asset or first type of digital property to be traded using tokens, par 76 a wallet having different types of assets or digital property such as bitcoin and Litecoin with each wallet A, B, C having a different type of digital property), to transfer a first type of digital property issued by the first digital property issuer  from a first virtual wallet associated with the first digital property issuer (par 17 having a first user or a first digital property issuer with two digital wallets belonging to the first user , par 15 transferring a first asset from a first digital wallet and trading the first asset for a second asset using a computer to submit the trade) to a second virtual wallet associated with the second digital property issuer (par 18 having a second user or second digital property issuer with a second wallet with a processor to send money from the first user to the second user, par 100 having a trade matching process for a remote exchange including User A or a first user and the second type of asset, Asset B to be traded for the first type of asset, Asset A, with the public address of the second user) 
(b) causing the second virtual wallet to receive a second type of digital property issued by the second digital property issuer (par 18 sending to the address of the second user's wallet an amount of the first asset based on the address of the wallet, par 96 having a trade where a first type of asset is used to purchase a second type of asset using a first and second digital wallet); and
(c) recording the requested transaction in a distributed ledger (par 37 recording assets in a distributed ledger with cryptographic keys, par 93 using signature of the accounts and the trading fees to complete the digital transaction).
Regarding claim 2 –
Letourneau discloses that the first type of digital property is one of digital currencies, digital securities, digital bonds, digital futures, and digital precious metals, (par 100 having a trade matching process for a remote exchange including User A or a first user and the second type of asset, Asset B to be traded for the first type of asset, Asset A, with the public address of the second with user, User B) and the second type of property is one of digital currencies, digital securities, digital bonds, digital futures, and digital precious metals. (par 76, wallet having different types of assets or digital property such as bitcoin and Litecoin, with each wallet A, B, C having a different type of digital property such as stock shares).
Regarding claim 3 –
Letourneau discloses that the first type of digital property is the same as the second type of digital property, (par 91 having the same digital assets for the trading program with instructions imbedded in a block chain network, par 80 transferring funds to a digital wallet from a personal account or using the same type of digital property from the personal account to the digital wallet).
Note that the language “and each of the first type of digital property and the second type of digital property is one of digital currencies including digital US dollar, digital Japanese Yen, digital Canadian dollar, digital Euro, and digital New Taiwan Dollar” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claim 2 –
Letourneau discloses that step (b) comprises:

(b2) the first digital property issuer transferring one or more selected types of digital property issued by the first digital property issuer or by the second digital property issuer from the first virtual treasury to a second virtual treasury owned by the second digital property issuer, wherein the one or more selected types of digital property are selected from any type of digital property contained in the first virtual treasury (par108-109 ensuring that funds are available for the asset Type B to be sent to the user A also with funds for feeds and once it is confirmed that both the first digital property asset Type A and the second digital property asset, Type B, are confirmed then the transaction is successful and the asset Type A should be unfrozen);
(b3) the second digital property issuer transferring the second type of digital property issued by the second digital property issuer from the second virtual treasury to the second virtual wallet owned by a second subscriber (par 115 allowing two users or Traders to trade, exchange or sell assets in a wallet by checking if there are enough funds in the wallet and exchanging the assets or transferring the assets to the appropriate account, par 44 using the same methods between banks and brokerage houses or different types of issuers).
Regarding claim 3 –
Letourneau teaches the first type of digital property is the same as the second type of digital property (par 91 having the same digital assets for the trading program with instructions imbedded in a 
Note that the “language “and each of the . . . .Canadian dollar” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claim 4 –
Letourneau teaches wherein the step (b) comprises:
(b1) the first digital property issuer transferring the first type of digital property issued by the first digital property issuer from the first virtual wallet owned by a first subscriber to a first virtual treasury owned by the first digital property issuer (par 108 transferring digital assets from the first user, User A, and clearing both the asset and the fees associated with the asset; par 36 using subscriber for defining a user on the network, par 109 confirming that both asset Type A and asset Type B have been received by remote exchange);
(b2) the first digital property issuer transferring one or more selected types of digital property issued by the first digital property issuer or by the second digital property issuer from the first virtual treasury to a second virtual treasury owned by the second digital property issuer (par 108-109 ensuring that funds are available for the asset Type B to be sent to the user A, also with funds for feeds and once it is confirmed that both the first digital property asset Type A and the second digital property asset, Type B are confirmed then the transaction is successful and the asset Type A should be unfrozen), wherein the one or more selected types of digital property are selected from any type of digital property contained in the first virtual treasury (par 115  allowing a Trader or user to, select a pair that the user 
(b3) the second digital property issuer transferring the second type of digital property issued by the second digital property issuer from the second virtual treasury to the second virtual wallet owned by a second subscriber (par 115 allowing two users or Traders to trade, exchange or sell assets in a wallet by checking, if there are enough funds in the wallet and exchanging the assets or transferring the assets to the appropriate account, par 44 using the same methods between banks and brokerage houses or different types of issuers).
Regarding claims 6 and 22 -
Letourneau discloses that step (b) comprises:
(b1) the first digital property issuer transferring the first type of digital property issued by the first digital property issuer from the first virtual wallet owned by a first subscriber to a first virtual treasury owned by the first digital property issuer (par 108 transferring digital assets from the first user, User A and clearing both the asset and the fees associated with the asset, par 36 using subscriber for defining a user on the network, par 109 confirming that both asset Type A and asset Type B have been received by remote exchange);
(b2) the first digital property issuer transferring the first type of digital property issued by the first digital property issuer or by the second digital property issuer from the first virtual treasury to a second virtual treasury owned by the second digital property issuer (par 108-109 ensuring that funds are available for the asset Type B to be sent to the user A also with funds for feeds and once it is confirmed that both the first digital property asset Type A and the second digital property asset Type B are confirmed then the transaction is successful and the asset Type A should be unfrozen); (b3) the second digital property issuer transferring the second type of digital property issued by the second digital property issuer from the second virtual treasury to the second virtual wallet owned by a second 
Regarding claim 11 –
Letourneau discloses that the first virtual wallet is capable of storing one or more types of digital property issued by the first digital property issuer (par 100 having a trade matching process for a remote exchange including User A or a first user and the second type of asset, Asset B, to be traded for the first type of asset, Asset A, with the public address of the second user, User B), but not any type of digital property issued by the second digital property issuer (par 76 having a wallet manager module that has multiple electronic wallets with each wallet having a different type of asset, par 45 using a bank to clear assets and move currency from bitcoins for exchanging assets); and the second virtual wallet is capable of storing one or more types of digital property issued by the second digital property issuer (par 76 having a first digital wallet with a first type of asset such as bitcoin and a second wallet with a second typed of asset such as stock shares), but not any type of digital property issued by the first digital property issuer (par 76 each of the wallets having bitcoin, or Litecoin, or ACME shares in the individual wallets).
Regarding claim 12 –
Letourneau discloses:
(d) charging, by the first digital property issuer, a first transaction fee to the first virtual wallet (par 108 having a type X trading fee for transferring an asset to be cleared with sufficient funds, par 65 having trading fees to a receiving address which was specified by the central processor); and

Regarding claim 65 –
Claim 65 constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claim 66 –
Letourneau teaches that the distributed ledger uses a blockchain data structure. (par 37 a distributed ledger)
Regarding claim 67 –
Claim 67 constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Armstrong (US 2015/0262137).
Letourneau teaches as above.
Regarding claim 7 –
Letourneau teaches in step (b2), the first digital property issuer transfers from the first virtual treasury (par 108-109 ensuring that funds are available for the asset Type B to be sent to user A also with funds for feeds and once it is confirmed that both the first digital property asset Type A and the second digital property asset Type B are confirmed then the transaction is successful and the asset Type A should be unfrozen), the first type of digital property issued by the second digital property issuer to the second virtual treasury when the first virtual treasury contains the first type of digital property issued by the second digital property issuer (fig4, element 410a first type of digital property Bitcoin issued by a first issuer and a second type of digital property, element 410b issued by a second property issuer, par 37 having means for storing information related to the electronic transaction for recording transactions on the distributed block chain ledger or virtual treasury means); and the first digital property issuer transfers from the first virtual treasury a remaining amount of the first type of digital property issued by the first digital property issuer to the second virtual treasury when the first virtual treasury does not contain a requested amount of the first type of digital property issued by the second digital property issuer (par 63 transferring the electronic assets as per the specifications for the 
Letourneau does not specifically teach a priority for the digital property.
Armstrong discloses a method for transaction bitcoin (abs) and teaches a priority for the digital property (par 19 having a first transfer instruction for the amount of bitcoin from the first wallet and a second transfer for recording the amount of bitcoin out of the wallet or prioritizing the transferring of the digital property and payment of the miner's fee).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau with the teaching of Armstrong for the purpose of executing subsequent blockchain transactions (Armstrong, par 19).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Sands et al (US 2002/0082979).
Letourneau discloses as above.
Regarding claim 8 –
Letourneau teaches the transaction method as shown above. Letourneau does not explicitly teach the second digital property issuer sets an exposure limit of holding the first type of digital property issued by the first digital property issuer.
Sands has a mechanism for pre-trade compliance checking (abs) and teaches the second digital property issuer sets an exposure limit of holding the first type of digital property issued by the first digital property issuer (par 59 getting the entity limits at the start of the process to determine the exposure for the security and performing a guarantor diversification test).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau with the teaching of Sands for the purpose of determining the diversification of the security (Sands, par 59).
Regarding claim 9 –
Letourneau teaches that the transaction request is denied when the transaction will cause the second digital property issuer to hold more amount of the first type of digital property issued by the first digital property issuer than the exposure limit set by the second digital property issuer (par 81 verifying that the wallet has sufficient funds or freezing the funds until the funds are available for the financial trade, par 101 having a validation message for checking on exchange rate and ensuring the amount of the asset is less than or equal to the bid amount for the asset).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Sands et al (US 2002/0082979) and further in view of Sweet (US 7,949,606).
Regarding claim 10 –
Letourneau teaches the transaction method as shown above. 
Letourneau does not explicitly teach that the second digital property issuer's exposure limit of holding the first type of digital property issued by the first digital property issuer is set to zero.
Sands has a mechanism for pre-trade compliance checking (abs) and teaches the second digital property issuer's exposure limit of holding the first type of digital property issued by the first digital property issuer is set to zero (par 59 getting the entity limits at the start of the process to determine the exposure for the security and performing a guarantor diversification test, par 188 having a limit of zero showing that the ability to the purchase the security is used up).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau  with the teaching of Sands for the purpose of determining the diversification of the security (Sands, par 59).
Sweet teaches a private key to transfer the first type of digital property issued by the first digital property issuer is stolen or lost. (col 17 ln 50-col 18 ln 20)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau  with the teaching of Sands and the key revocation of Sweet for greater transaction security.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Pennanen (US 2015/0356555).
Letourneau teaches as above.
Regarding claim 13 –
Letourneau teaches the transaction method as shown above. Letourneau does not explicitly teach charging, by a miner, for generating a new block to record the transaction, a third transaction fee to the first virtual treasury or the second virtual treasury. 
Pennanen has a system for implementing at least one cryptocurrency transaction (abs) and teaches charging, by a miner, for generating a new block to record the transaction (par 24 having bitcoin mining and new blocks for preventing fraudulent transactions), a third transaction fee to the first virtual treasury or the second virtual treasury (par 3 having a payment reward or a fee for mining a transaction in exchange for products and services).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau with the teaching of Pennanen for the purpose of confirming bitcoin transactions and digitally including them in the blockchain (Pennanen, par 67).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Sweet (US 7,949,606).
Letourneau teaches as above.
Regarding claim 14 – 
Letourneau teaches the transaction method as shown above.
Letourneau does not explicitly teach that the distributed transaction consensus network has an administrator.
Sweet has an intellectual property that is sold to buyers through a kiosk (abs) and teaches the distributed transaction consensus network has an administrator (col 4,ln35-55 having administrators that can be merchants with administrative functionality to sell content on the kiosk).
It would have been obvious to one of ordinary skill in the art at, the time of the invention to modify Letourneau with the teaching of Sweet for the purpose of delegating functions to administrators (Sweet, col 4, ln 35-55). 
Regarding claim 15 –
Letourneau teaches the administrator can issue a digital fee token (par 65 having trading fee that is sent to the receiving address, par 60 using tokens for clearing transactions where the tokens keep the details about the transaction).
Regarding claim 16 –
Letourneau teaches the transaction method as shown above.
Letourneau does not explicitly teach charging, by, the administrator, a fourth transaction fee to the first virtual treasury or the second virtual treasury.
Sweet has an intellectual property is sold to buyers through a kiosk (abs) and teaches charging, by the administrator (col 4, ln 35-55 having administrators that can be merchants with administrative functionality to sell content on the kiosk), a fourth transaction fee to the first virtual treasury or the second virtual treasury (col16 ln 10-25 having administrative fee for payment processing for processing content or first fee associated with the transaction, col19 ln 35-50 having a merchant fee or second fee for the transaction, that is deducted from a bank account of the merchant, for providing financial service along with a commission or a third fee for the transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau with the teaching of Sweet for the purpose of delegating functions to administrators (Sweet, col 4, ln 35-55).
Regarding claim 17 –
Letourneau teaches the transaction method as shown above. 
Letourneau does not explicitly teach the administrator authorizes the first digital property issuer or the second digital property issuer to issue one or more types of digital property.
Sweet has an intellectual property that is sold to buyers through a kiosk (abs) and teaches the administrator authorizes the first digital property issuer or the second digital property issuer to issue one or more types of digital property (col 4 ln 35-55 having administrators that can be merchants with administrative functionality to sell content on the kiosk, col 19 ln 25-40 using the system administrator to ensure the seller gets the right price and the correct accounts are debited and credited for the payment system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau with the teaching of Sweet for the purpose of delegating functions to administrators (Sweet, col 4 ln 35-55).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Sweet (US 7,949,606) and Pennanen (US 2015/0356555).
Regarding claim 18 -
Letourneau teaches the transaction method as shown above.
Letourneau does explicitly teach that the administrator authorizes a means to generate a new block recording the transaction.
Sweet teaches an intellectual property that is sold to buyers through a kiosk (abs) and teaches the administrator authorizes a means to generate a new block recording the transaction (co l4 ln 35-55 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau with the teaching of Sweet for the purpose of delegating functions to administrators (Sweet, col 4 ln 35-55).
Letourneau and Sweet do not explicitly teach a miner, and set rules for miners to compete against or support each other.
Pennanen has a system for implementing at least one cryptocurrency transaction (abs) and teaches a miner, and set rules for miners to compete against or support each (par 24 having bitcoin mining and new blocks for preventing fraudulent transactions, par 62 and Table1 having a new block through a mining transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Letourneau with the teaching of Pennanen for the purpose of confirming bitcoin transactions and including them in the blockchain. (Pennanen, par 67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US 2013/0311381) teaches limiting data exposure in authenticated multi-system transactions.
Pourfallah et al (US 2013/0218769) teach a mobile funding system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday,  8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685